Citation Nr: 0715661	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-38 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1983 through 
October 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

In the veteran's March 2002 claim, she requested service 
connection for "dysthymia aggravated by service due to 
sexual assault while in service with PTSD continuing to 
present day."  The RO split this into two issues, service 
connection for PTSD and service connection for dysthymia.  
The Board finds that it is most appropriately described as 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  As such, the issue is recharacterized in 
the case caption, above.

The October 2004 Statement of the Case included the issue of 
entitlement to an increased rating for the veteran's service 
connected irritable bowel syndrome; however, that issue was 
not included in the veteran's substantive appeal.  As such, 
it is not before the Board at this time.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  
Service connection requires medical evidence of the existence 
of a current disability and evidence that the disability 
resulted from a disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a); also see Pond v. West, 12 Vet. App. 341, 346 
(1999).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran claims that she is currently diagnosed with PTSD 
as a result of being raped in 1990 while still in service.  
The evidence, however, shows varying diagnoses, as well as 
evidence both for and against establishing a PTSD diagnosis.  
The evidence also shows that she was receiving mental health 
treatment prior to the date of the alleged rape.  See service 
medical records dated March 1984, October 1984, January 1985, 
August 1989, January through July 1990.  These records show 
diagnoses of adjustment disorder, situational depression, 
PTSD, dysthymia, and personality disorder with passive-
aggressive features.  The veteran then reported that she was 
raped in July 1990, which was followed by an emergency 
session at the mental health clinic and a suicide attempt.  
See service medical records dated July 5, 1990, through July 
13, 1990.  Since service, the veteran has also received 
varying diagnoses.  She was diagnosed with depression shortly 
following service.  See February 1991 VA treatment notes.  
This diagnosis has remained through the present.  See current 
VA treatment records.  There is also evidence of a current 
PTSD diagnosis, coupled with evidence specifically against 
such a diagnosis.  See November 2002 report from Dr. Bledsoe, 
and August 2003 VA examination report.

A medical opinion is required prior to final adjudication of 
the veteran's appeal.  The facts of the case raise the 
following questions:  What are the veteran's current 
psychiatric and/or psychological diagnoses?  Were any of 
these disabilities caused by an event in service?  If any of 
these disabilities preexisted service, were they aggravated 
by an event of service?  "BVA panels must consider only 
independent medical evidence to support their findings rather 
than provide their own medical judgment." Colvin v. 
Derwinski, 1 Vet. App. 171, 172 (1991).  Because the evidence 
of record is unclear as to the answers to these medical 
questions, a medical opinion assessing the veteran's current 
disabilities, and whether they are in any way related to 
service, or have in any way increased in severity because of 
service is needed.  38 U.S.C.A. § 5103A(d) (West 2002).  

Prior to obtaining the medical opinion, however, VA must 
fully satisfy its duty to notify the veteran.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the veteran that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her the opportunity to 
furnish this type evidence or advise VA of potential sources 
of such evidence.  38 C.F.R. § 3.304(f)(3) (2006).  There is 
nothing in the claims folder showing that VA provided the 
veteran with such notice.  Also, during the pendency of this 
appeal the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which placed two 
additional duties upon the VA.  Under Dingess, VA must also 
provide proper notice of the evidence required to establish 
the degrees of disability and the effective date of an award.  
The notice provided to the veteran in this case is not in 
conformity with the Court's Dingess decision.  As such, this 
matter must be remanded for proper notice under 38 C.F.R. 
§ 3.159(b)(1), including corrective notice under 38 C.F.R. 
§ 3.304(f)(3) and Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with 38 C.F.R. 
§ 3.304(f)(3) (2006) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain a medical opinion, including a 
medical examination if necessary, with 
regard the nature and etiology of the 
veteran's psychiatric disabilities.  

The examiner must review the entire body 
of evidence and diagnose all current 
psychiatric, psychological and/or other 
mental disabilities.  

The examiner should also provide an 
opinion regarding the etiology of each of 
the veteran's diagnosed disorders by 
addressing the following question:  is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's disability was caused by an 
incident of service, including the July 
1990 rape?  

If the examiner finds that any diagnosed 
disability preexisted the July 1990 rape, 
he or she should opine as to whether that 
preexisting disability increased during 
service, and, if so, whether the increase 
was due to the July 1990 rape, or due to 
the natural progress of the disease.  See 
38 C.F.R. § 3.306(a) (2006).  

A complete rationale should be provided 
for all opinions expressed.

3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




